Citation Nr: 1241531	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder to include degenerative disc disease (DDD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987 and from September 1989 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Houston RO.  Initial RO consideration of any additional evidence submitted by the Veteran was waived in July 2012.  See 38 C.F.R. § 20.1304 (2012).  The statement from the Veteran received by the Board in November 2012 may therefore be considered by the Board in the first instance.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The issue of service connection for a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not credible in his assertions of the onset of a cervical spine disorder in service or a continuity of symptomatology referable to a cervical spine disorder in service and continuing thereafter.

2.  Arthritis of the cervical spine is not shown to have manifested to a compensable degree within the first post service year.

3.  A cervical spine disorder was diagnosed many years after service and it is not shown to have originated during service or be due to an injury or other event of the Veteran's service.


CONCLUSION OF LAW

A cervical spine disorder to include DDD was not incurred in or aggravated by service, nor many it be presumed to have been incurred in or aggravated therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

A June 2008 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations outlined above.  In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain information and evidence in support of his claim, and notice regarding disability ratings and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  All evidence constructively of record has been secured.  The RO arranged for a VA examination that is adequate to decide the claim.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Merits of the Claim

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303; Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service connection may also be granted for certain chronic diseases such as arthritis when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his cervical spine disorder is related to the parachute jumps he made in service; however, since a preponderance of the evidence is against his claim it will be denied.

The Veteran asserts that his neck disorder was caused by trauma in service and that he has not had any injury or motor vehicle accident since service that would cause neck trauma.  In particular, he states that the disorder is the result of earning an Airborne qualification (parachutist) badge from September 1989 to December 1992 (in contrast, his most recent statement indicates that it was the badge from his first period of service).  He contends that while he was a paratrooper, he held his head and neck in such a way that it could have possibly caused injury and he asserts that he did not go to sick call for a stiff neck and headaches in service.  He alleges that these symptoms continued for many years after service and he did not seek treatment until they became unbearable.  See November 2008 and June 2010 statements and the July 2012 VA examination report.

Although the Veteran's DD 214 form shows that he earned a parachute badge he did not have a military occupational specialty (MOS) as a paratrooper.

The Veteran's wife asserted in a June 2010 statement that she met him in 1991 when they were both stationed at Fort Rucker, Alabama and at that time he had headaches and had neck pain after physical training.  She added that they were taught not to seek treatment unless something was "broken or bleeding" and that he was always able to get Motrin for his pain whenever needed.  She added that he continued to have pain after their separation from service.

The Veteran's service treatment records during both periods of service are silent for complaints, findings, or diagnosis of a cervical spine disorder.  The earliest evidence of a cervical spine disorder is dated in January 2004 - approximately 12 years after the Veteran was discharged from active duty.  The clinical information indicates that he injured his neck and that he had pain.  The initial diagnosis was neck sprain but studies revealed cervical DDD.  An MRI of the cervical spine the following month revealed DDD with spondyloarthritic change and a mild disc bulge.

Since there is no diagnosis or evidence of arthritis of the cervical spine within one year of active service, the presumption of service connection for arthritis is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a). 

Regarding the Veteran's assertions regarding the onset of neck symptoms and continuity of symptoms, he is competent to report what he experiences but his statements are not credible when considered along with the other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible."). 

However, the Veteran is not credible in his report. It is highly unlikely that he would not seek treatment until 12 years after his separation from service.  Even if he was discouraged to seek treatment, the Veteran's service treatment records indicate that he sought medical treatment for a wide variety of symptoms to include a sore throat; left sided flank pain; the loss of his prescription eyewear which caused a burning sensation in his eyes and a headache; a urinary tract disorder, a tonsil abscess and an episode of right flank pain. Moreover, whatever motivation the Veteran may have had not to report neck symptoms while on active service would not have been present after his discharge and continuing for 12 years. 

Although lay evidence may not be considered incredible solely on the basis of a lack of contemporaneous medical evidence (Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)), the contentions of the Veteran and his wife also lack credibility because they are contradicted by service records.  

The October 1992 examination report contains no evidence of any spine abnormalities and on the associated medical history report the Veteran specifically denied then having or ever having had frequent or severe headaches and a head injury.  He did provide a positive response to currently having or having had swollen or painful joints, but he clarified that this was in reference to his hip and shoulder.  The fact that the Veteran reported other musculoskeletal complaints but did not report any cervical spine problems indicates none were present and is more probative and persuasive evidence than statements made many years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In support of his claim the Veteran submitted two articles, Neck Injury Risk from Helmet Mounted Devices and Military Parachuting Injuries: a Literature Review.  The first article was based on shock tests conducted on manikins and it found that ICDS configured helmets produced a significantly increased neck flexion moment over standard paratrooper helmets.  The second article states "most injuries occur to the ankle with a progressively lower proportion affecting the legs, back, arm, shoulder, and chest."  It also noted that closed head injuries represent a significant proportion of injuries.

Neither article is significantly probative in the Veteran's case since he did not have any specific neck injury in service.  His assertions suggest that the act of parachuting repeatedly over a period of time had a cumulative effect on his neck; he does not state that there was a particular landing in which he fell in a way that directly caused injury to the cervical spine.  Although the January 2004 medical record indicates that the studies were being done in relation to a neck injury the record does not state that the injury was remote or old.

The Veteran was afforded a VA examination in July 2012 and based on a review of the claims file and examination of the Veteran, the opinion was that it was less likely than not that the cervical spine disability was incurred in or caused by an in-service injury, event, or illness.  The rationale was that there was no indication of neck problems in the Veteran's service treatment records and that the first post service indication was in 2004 with a CT scan of the neck that revealed typical age related degeneration.  In addressing the Army studies submitted by the Veteran, the examiner stated that one study was done on manikins to test different helmets and since it was not done on people it had little application to real life.  The other article was a study on reported injuries, but the Veteran never reported a neck injury.  There were no studies indicating increased spine degeneration due to jumping without specific injury.  A study was done on jumpers with an average of 400+ jumps and degeneration was shown in some of them in the lumbar spine, but this was not compared to a normal population.  Thus, while the examiner found the study interesting he also noted that it was not relevant since no comparison study was made to a control group.  The opinion, which was supported by a well-reasoned rationale that addressed the evidence of record, is competent and probative.

On this record, the assertions of the Veteran and his wife are outweighed by the medical evidence of record the includes a medical opinion that is against the claim and the lack of medical treatment for many years after service.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The preponderance of the evidence is against a finding that the Veteran's current cervical spine disorder is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  On this record, the claim is denied.


ORDER

Service connection for a cervical spine disorder to include DDD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


